DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the optional additive component contains a second component serving as a carbon supply source, and a content of the second component is less than 5% by mass.” It is unclear if the limitation is drawn to wherein the optional additive comprises the second component (i.e. the second component is the optional additive) or if the limitation is drawn to requiring a first “optional additive” which is not disclosed and separately another component (the second component).  Furthermore, it is unclear if the required mass% relates to the overall composition of the powder material or the mass% of the optional additive fraction of the powder material, which is not limited by the claims.  Finally, it is noted that while claim 2 and its dependent claims further limit the optional additive, if present, they do not appear to actually require the presence of the optional additive. Claims 2-4 and 7-13 are indefinite based on their limitations drawn to the optional additive, second component, and/or their dependency to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (US 20180236687)(cited on IDS).
With respect to Claim 1, Prichard teaches sintered cemented carbide particle material for additive manufacturing (i.e. a powder material), the powder particles comprising: tungsten carbide present, for example, in an amount up to 85% or more, 0.1-5 wt% of additional (non-tungsten carbide) Group IVB, VB, and/or VIB metal carbides such as niobium carbide and vanadium carbide, and 0.1-35 wt% of a metal binder comprising cobalt, nickel, iron and alloys thereof. (para. 15-17).  Prichard teaches that the powder is useful for additive layer manufacturing used to manufacture a three-dimensional shaped article, wherein the manufacturing method may comprise, for example, laser powder bed, electron powder bed techniques. (para. 4, 18-19).  Thus, Prichard teaches a powder material for additive layer manufacturing of an article using a laser or electron beam, the material comprising cobalt, 0.1-5.0 wt% of a first component including vanadium carbide and/or niobium carbide, optional additives such as metal carbides or metal alloying components, and a balance of tungsten carbide.
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 2-4 and 7, the claims further limit the “optional additive” but are not interpreted to actually require the optional additive, nor the recited “second component.”  Additionally, as detailed in the 112(b) rejection, it is unclear if the claims are drawn to a single composition optional additive or one comprising an unnamed additive and a second component additive.  Therefore, as the optional additive” and the second component are not required elements and as Prichard meets the limitations of Claim 1, the reference is also deemed to meet claims 2-4 and 7.  Moreover, Prichard teaches that the powder material may comprise up to 5 mass% of one or more non-tungsten carbide components, including niobium carbide, vanadium carbide, titanium carbide, and chromium carbide (para. 15) and thus may comprise a additive/“second component” which serves as carbon supply source and is deemed to overlap the instantly claimed ranges (claim 2: less than 5 mass% of powder or of an arbitrary optional additive content; claim 4: 1-3 mass% of powder or of an arbitrary optional additive content).  If the claims are interpreted as drawn to separate additive and a second component, Prichard also teaches the optional inclusion of one or more additive components up to 10 wt%, including noble metals, silicon, molybdenum, and mixtures thereof. (col. 5, ln. 11-24).  Thus, Prichard teaches the optional inclusion of a “second component” and/or additive meeting claims 2-4 and 7. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.
With respect to Claims 5 and 8-10, Prichard teaches 0.1-5 wt% total of a “first component” and optionally a “second component” (see rejection of Claims 1-4 above; para. 15).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.
With respect to Claims 6 and 11-14, Prichard teaches that the powder material as detailed with respect to claim 1 may be used for additive manufacturing of an article comprising laser or electron beam irradiation of a powder bed. (see rejection of Claim 1; para. 4, 18-19).  The reference further teaches an exemplary method of making a shaped article, thus constituting a “molded article,” the method comprising performing additive manufacturing using the powder material by irradiation with a laser or electron beam. (para. 24, 26).  Accordingly, it would have been obvious to one of ordinary skill in the art to perform a method of forming a molded article by performing additive manufacturing using the powder material by irradiation with a laser or electron beam, using the powder material composition of Prichard as detailed with respect to Claim 1, in order to obtain an article with good wear resistance, such as bearings, valves, and/or fluid handling components. (para. 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735